t c memo united_states tax_court ann powers f k a melanie ann studinger petitioner v commissioner of internal revenue respondent docket no filed date ann powers pro_se kimberly j webb for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure respondent’s deficiency determination is attributable solely to the disallowance of the earned_income_credit claimed by petitioner on her income_tax return respondent disallowed the earned_income_credit on the ground that petitioner did not have any earned_income in accordingly the issue for decision is whether petitioner had earned_income in we hold that she did not findings_of_fact most of the facts have been stipulated and they are so found petitioner resided in michigan at the time that her petition was filed with the court in petitioner received payments in the form and in the amounts as follows form of payment amount of payment aid to families with dependent_children afdc dollar_figure supplemental securi- ty income ssi social_security dis- ability benefit sec_5 gifts big_number total big_number petitioner was not issued any form_w-2 wage and tax statement for the taxable_year other than the payments ' respondent did not determine nor did respondent contend at trial that petitioner is not otherwise entitled to an earned_income_credit set forth in the table above petitioner did not receive any income in on or about date petitioner filed an income_tax return form_1040 for on the return petitioner indicated her filing_status as head_of_household and claimed two dependency_exemptions on line of form_1040 petitioner reported wages in the amount of dollar_figure this amount consisted of the afdc and ssi payments the social_security disability benefits and the gifts as set forth in the table above petitioner reported no other items of income inserting the word none on each and every line other than line of the income portion of form_1040 specifically on line business income or loss petitioner inserted the word none on page of form_1040 petitioner claimed the standard_deduction applicable to her indicated filing_status dollar_figure and the dollar value of exemptions dollar_figure thereby reporting taxable_income of -0o- petitioner did not claim any gifts are excluded from gross_income and welfare benefits such as afdc and ssi may also be excluded therefrom see sec_102 88_tc_1293 acknowledging the general welfare doctrine_of income exclusion cf notice_99_3 1999_2_irb_10 withholding or estimated_tax payments but she did claim an earned_income_credit in the amount of dollar_figure and requested that such amount be refunded to her ass an overpayment_of_tax for the maximum allowable_amount of the earned_income_credit was dollar_figure see sec_32 and b opinion petitioner bears the burden_of_proof in this case see rule a 503_us_79 290_us_111 cf sec_7491 as effective for court proceedings arising in connection with examinations commencing after date in order to be entitled to an earned_income_credit petitioner is therefore obliged to prove that she had earned_income in sec_32 provides for an earned_income_credit in order to be entitled to an earned_income_credit the taxpayer must satisfy a number of requirements one of the requirements is that the taxpayer have earned_income see sec_32 without earned_income there is no earned_income_credit all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency in this case was issued on date accordingly sec_7491 has no application to this case sec_32 provides in relevant part that there shall be allowed as a credit against the tax imposed by this subtitle for the taxable_year an amount equal to the credit percentage of continued the term earned_income is defined to mean wages salaries tips and other employee compensation plus the amount of the taxpayer’s net_earnings_from_self-employment see sec_32 a see also sec_1_32-2 income_tax regs earned_income does not include welfare_payments such as afdc and ssi nor does earned_income include social_security disability benefits or gifts see sec_32 a see also sec_1 c income_tax regs the legislative_history of sec_32 provides further support for our conclusion thus the legislative_history demonstrates that the earned_income_credit was originally created as an employment inducement and an offset to the social_security_tax for low-income taxpayers under present law an individual is not regquired to pay income_tax unless his income exceeds the amount of the minimum standard_deduction plus the sum of available personal exemptions social_security_taxes however are paid on all covered earnings by workers regardless of how small the amount of earnings it 1s appropriate to use the income_tax system to offset the impact of the social_security_taxes on low-income persons by adopting a refundable income_tax_credit against earned_income continued so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount emphasis added despite the complexity of this language it is apparent that if a taxpayer has no earned_income then there is no earned_income_credit however the most significant objective of the provision should be to assist in encouraging people to obtain employment reducing the unemployment rate and reducing the welfare rolls s rept c b part ii to accompany the tax reduction act of publaw_94_12 89_stat_26 sec at trial petitioner testified that she was physically disabled and should therefore be deemed to have earned_income pursuant to a special rule that assumes an earned_income of dollar_figure per month for one qualifying person and an earned_income of dollar_figure per month for two or more qualifying persons this special rule however serves to ameliorate the earned_income limitation on the amount of a taxpayer’s employment-related_expenses for purposes of the child_care_credit under sec_21 this special rule does not apply in determining the amount of a taxpayer’s earned_income for purposes of the earned_income_credit under sec_32 see sec_21 petitioner also testified at trial that she is an inventor implying that her power or ability to invent is a trade_or_business however petitioner did not allege much less prove that she had net_earnings from any such trade_or_business finally petitioner testified at trial that she received under dollar_figure miscellaneous income from my sister and a friend of mine apparently for doing legal correspondence anda lot of correspondence petitioner’s contention is belied however by the insertion of the word none on line business income or loss of form_1040 the parties’ stipulation that petitioner received no income in other than afdc and ssi payments social_security disability benefits and gifts and the absence of any documentary or third party testimony see 99_tc_202 6_tc_1158 affd 162_f2d_513 10th cir regardless the record does not reveal whether the under dollar_figure amount represents gross_receipts or as is required for purposes of the earned_income_credit net_earnings conclusion in view of the foregoing we hold that petitioner did not have any earned_income in and is therefore not entitled to an earned_income_credit for that year to reflect our disposition of the disputed issue decision will be entered for respondent
